Title: To George Washington from Alexander Hamilton, 4 February 1792
From: Hamilton, Alexander
To: Washington, George



Treasury Department [Philadelphia] Feby 4th 1792.

The Secretary of the Treasury has the honor respectfully to enclose to the President of the United States a Contract between the Superintendant of the establishments on Delaware river, & Thomas Conaroe the elder for repairing the public Piers adjacent to Reeding Island in the said river. This contract was transmitted at a moment when the absence of the President rendered the submission of it to him impracticable, & the condition of the Piers was such as to suggest apprehensions that a very heavy damage would be sustained in the course of the winter. Under these circumstances the Superintendant communicated the intention of the Contractor to proceed, which the Secretary did not forbid, from the above reasons and because the clause providing a submission to the President was sufficient to protect the United States from any imposition.
On the first examination of the Estimate at the Treasury, the items relative to filling in the Piers appeared to be immoderate;

but on further consideration of the exposed situation of the Piers, the interruptions from blowing weather, & the number of persons employed in the work, the Secretary is of opinion that the charge is not disproportioned to what has been usually paid in other similar cases.

Alex: HamiltonSecy of the Treasury

